IN THE SUPREME COURT OF THE STATE OF DELAWARE

MARTIN MUGICA and ULTINER         §
LLC,                              §            No. 66, 2021
        Defendants Below,         §
        Appellants,               §            Court Below—Court of Chancery
                                  §            of the State of Delaware
         v.                       §
                                  §            C.A. No. 2020-0641-MTZ
LORENZO ROCCIA and                §
TRANSATLANTIC GROUP               §
PARTNERS LLC,                     §
                                  §
         Plaintiffs Below,        §
         Appellee.                §
                                  §
and                               §
                                  §
SKYLINE RENEWABLES, LLC,          §
                                  §
         Nominal Defendant Below, §
         Appellee.                §

                          Submitted: October 13, 2021
                          Decided:   October 15, 2021

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en banc.

                                     ORDER
     This 15th day of October, 2021, after careful consideration of the argument of

counsel, the parties’ briefs, and the record on appeal, it appears to the Court that the

judgment of the Court of Chancery should be affirmed on the basis of its orders

dated December 29, 2020 and February 1, 2021.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Gary F. Traynor
                                          Justice